DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 respectively recite the addition of the term “type” to an otherwise definite expression which extends the scope of the expression so as to render it indefinite in accordance with MPEP 2173.05(b)(III)(E).  
Claim 7, in line 3, recites “by an elastic form”, which makes the scope of the limitation indeterminate. For instance, it is unclear if the phrasing is intended to mean that the second clutch block is engaged with the first clutch block by the clutch spring, or if the phrasing is intended to be “by an elastic force”, or some other meaning. 
Claim 12, in line 5, recites, “the sphere member is rotated 180 degrees at one time only”, which makes the scope of the limitation indeterminate. For instance, if the phrasing is intended to mean that the sphere member rotates 180 degrees, then it is unclear how the phrase “at one time only” modifies the scope of the limitation -- such as to mean that the sphere member is rotated only a single time ever. 
Further, Claim 12, in line 7, recites, “exposed one time”, which is similarly unclear as above. It is unclear how the phrase “one time” modifies the scope of the limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0107393). 
Regarding the claims, Kim discloses the following:
1. A sphere type shift control apparatus for an electronic shift system, the sphere type shift control apparatus comprising: a housing (10); and a sphere member (20) rotatably coupled to the housing and including: a shifting part (21) disposed at a first semispherical side, and a design part (portion of 20 closes to 40) disposed at a second semispherical side opposite to the first semispherical side, wherein the sphere member (20) is rotated with respect to the housing by power from a motor or is manually rotated by a user (figs. 11, 13, 14).  
(KR 10-2012-0001949)
    PNG
    media_image1.png
    534
    575
    media_image1.png
    Greyscale


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by (KR 10-2012-0001949). 
Regarding the claims, KR discloses the following:
1. A sphere type shift control apparatus for an electronic shift system, the sphere type shift control apparatus comprising: a housing (unshown); and a sphere member (3, insomuch as fig. 1 shows 3 to be approximately spherical in the center region) rotatably coupled to the housing and including: a shifting part (1) disposed at a first semispherical side (shown in fig. 1), and a design part (side that is best shown in the top of fig. 3) disposed at a second semispherical side (top of fig. 3) opposite to the first semispherical side (bottom of fig. 3), wherein the sphere member (3) is rotated with respect to the housing by power from a motor (9) or is manually rotated by a user.  

    PNG
    media_image2.png
    801
    874
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over (KR 10-2012-0001949), in view of (JP 2014-156153). 
Regarding the claims, KR discloses the following:
2. The sphere type shift control apparatus of claim 1, further comprising: a rotary shaft (shaft of 19) disposed through a center of the sphere member (3) and rotatably coupled to the housing; gears (17, 21) connected to the motor (9). 

    PNG
    media_image3.png
    756
    863
    media_image3.png
    Greyscale

KR does not disclose a clutch assembly disposed between the gears and the rotary shaft and configured to selectively transmit the power from the motor; wherein the clutch assembly is configured to maintain a connected state so that rotational force of the gears is transmitted to the rotary shaft when the gears are rotated by the power from the motor; wherein when the clutch assembly is disengaged, a rotational force of the sphere member is not transmitted to the gears.  
JP teaches a clutch assembly (44) disposed between the gears (42) and the rotary shaft (24) and configured to selectively transmit the power from the motor (i.e., operate as a clutch); wherein the clutch assembly (44) is configured to maintain a connected state so that rotational force of the gears is transmitted to the rotary shaft when the gears are rotated by the power from the motor (i.e., when motor 34 is driven, gear 42, clutch 44, and control shaft 24 are rotated); wherein when the clutch assembly (44) is disengaged, a rotational force of the sphere member is not transmitted to the gears (i.e., 44B of clutch 44 is detached from recess 42A of gear 42).

    PNG
    media_image4.png
    725
    761
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the driving and clutch assembly of JP in the shift structure of KR, for the expected advantage of a more resilient apparatus, e.g., where the motor can be disconnected from the device to prevent breakage. 
5. The sphere type shift control apparatus of claim 2, wherein the gears include: a worm gear (JP: 38) coupled to a motor shaft (JP: 34B); an intermediate gear (JP: 40) engaged with the worm gear (JP: 38); and a final gear (JP: 42) engaged with the intermediate gear (JP: 40), fitted on the rotary shaft (KR: unlabeled shaft of 19) passing through a center thereof to rotate with respect to the rotary shaft, and connected to the clutch assembly (JP: 44).  

Allowable Subject Matter
Claims 6-15 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding the structure of claim 6, the closest prior art of (JP 2014-156153) shows, in at least fig. 2, wherein the clutch assembly (44) includes: a first clutch block (44B) integrally fitted on the rotary shaft (24) passing through a center thereof; a second clutch block (42A) fitted in the final gear (i.e., 42) to integrally rotate, fitted on the rotary shaft passing through the center thereof (most clearly shown in fig. 2), and configured to move in a longitudinal direction of the rotary shaft (24) to be engaged with or disengaged from the first clutch block (44B); and a clutch spring (46). However, the clutch spring 46 is not disposed with both ends supported by the final gear and the second clutch block; and it would not have been immediately obvious to one of ordinary skill in the art prior to the time of effective filing to rearrange the spring 46 such that both ends were supported by the final gear (42) and the second clutch block (42A), as such an arrangement would change or alter the operation of the disclosed mechanism. Therefore, to modify the prior art exactly as Applicant discloses would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art of Yamada (US 7,965,282) discloses a sphere type shift control apparatus for an electronic shift system, the sphere type shift control apparatus comprising: a housing (30); and a sphere member (34) rotatably coupled to the housing and including: a shifting part (left 33) disposed at a first semispherical side, and a design part (right 33) disposed at a second semispherical side opposite to the first semispherical side, wherein the sphere member (34) is rotated with respect to the housing (30) by power from a motor or is manually rotated by a user; further comprising: a rotary shaft (35) disposed through a center of the sphere member (34) and rotatably coupled to the housing (30). However, Yamada does not disclose gears connected to the motor; and a clutch assembly disposed between the gears and the rotary shaft and configured to selectively transmit the power from the motor.  

    PNG
    media_image5.png
    816
    752
    media_image5.png
    Greyscale

The prior art of Kim (US 2019/0032772) discloses a sphere type shift control apparatus for an electronic shift system, the sphere type shift control apparatus comprising: a housing (10); and a member (140) rotatably coupled to the housing and including: a shifting part (100) disposed at a first semispherical side, and a design part (200) disposed at a second semispherical side opposite to the first semispherical side, wherein the member (140) is rotated with respect to the housing (10) by power from a motor (16) or is manually rotated by a user. However, Kim does not explicitly recite that the member 140 is a sphere member.   

    PNG
    media_image6.png
    647
    676
    media_image6.png
    Greyscale

The prior art of (JP 2002337715) shows, in fig. 24, a sphere type shift control apparatus for an electronic shift system, the sphere type shift control apparatus comprising: a housing (10b); and a sphere member (70) rotatably coupled to the housing and including: a shifting part (i.e., upper part of 70) disposed at a first semispherical side, and a design part (i.e., lower part of 70) disposed at a second semispherical side opposite to the first semispherical side, wherein the sphere member (70) is rotated with respect to the housing (10b) by power from a motor or is manually rotated by a user.

    PNG
    media_image7.png
    608
    561
    media_image7.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658